EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Klein on 08 March 2021.
	The application has been amended as follows:
In the Claims:
	In claim 1, line 13, “and wind the continuous belt-shaped first sheet;” has been amended to read --such that is wound around the anvil roll;--.
	In claim 1, lines 16-17, “the roll circumferential direction” has been amended to read --a [[the]] roll circumferential direction--.
	In claim 1, line 17, “the roll length direction” has been amended to read --a [[the]] roll length direction--.
	In claim 1, line 30, “cross direction-” has been amended to read --cross direction[[-]]--.
	In claim 2, line 5, “push-in” has been deleted and --pushing-- has been inserted therefor.
	In claim 5, line 4, “the rotation direction of the receiving recess” has been amended to read --a [[the]] rotation direction of a [[the]] receiving recess--.
	In claim 6, line 1, “an absorber using manufacturing” has been amended to read --[[an]] absorbers using a manufacturing--.
such that is wound around the anvil roll;--.
	In claim 6, lines 21-22, “the roll circumferential direction” has been amended to read --a [[the]] roll circumferential direction--.
	In claim 6, line 22, “the roll length direction” has been amended to read --a [[the]] roll length direction--.
	In claim 6, line 55, “the absorbers” has been amended to read --[[the]] absorbers--.
	In claim 8, line 4, “the rotation direction of the receiving recess” has been amended to read --a [[the]] rotation direction of a [[the]] receiving recess--.
	In claim 10, line 4, “the rotation direction of the receiving recess” has been amended to read --a [[the]] rotation direction of a [[the]] receiving recess--.

Election/Restrictions
Claim 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The analysis for 35 USC 112(f) claim interpretation provided on pages 4-5 of the previous office action mailed 28 December 2020 applies to the current claims, including rejoined claim 6. As noted on page 6 of the previous office action, interpretation of “first sheet feeding unit” under 35 USC 112(f) is no longer invoked in the claims, including rejoined claim 6, in view of the currently recited guide roll and drive roll.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on page 7 of the previous office action mailed 28 December 2020. As noted in the attached interview summary, the examiner’s amendment was provided to correct minor issues of clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745